The summaries of the Colorado Court of Appeals published opinions
  constitute no part of the opinion of the division but have been prepared by
  the division for the convenience of the reader. The summaries may not be
    cited or relied upon as they are not the official language of the division.
  Any discrepancy between the language in the summary and in the opinion
           should be resolved in favor of the language in the opinion.


                                                                  SUMMARY
                                                              March 21, 2019

                                2019COA40

No. 17CA0956, Adoption of I.E.H. — Family Law — Children’s
Code — Relinquishment and Adoption — Stepparent Adoption

     A division of the court of appeals considers whether an

appellate court can review an order that terminates parental rights

in anticipation of a stepparent adoption when the juvenile court has

not finalized the adoption. The division concludes that the order is

final and reviewable. After considering mother’s substantive

arguments, the division affirms the juvenile court’s judgment

terminating mother’s parental rights.
COLORADO COURT OF APPEALS                                       2019COA40


Court of Appeals No. 17CA0956
Grand County District Court No. 16JA1
Honorable Mary C. Hoak, Judge


In re the Petition of E.R.S.,

Petitioner-Appellee,

for the Adoption of I.E.H., a Child,

and Concerning J.H.,

Respondent-Appellant.


                                JUDGMENT AFFIRMED

                                   Division V
                       Opinion by CHIEF JUDGE BERNARD
                         Terry and J. Jones, JJ., concur

                            Announced March 21, 2019


Maxine LaBarre-Krostue, Grand Lake, Colorado, for Petitioner-Appellee

Azizpour Donnelly LLC, Katayoun A. Donnelly, Denver, Colorado, for
Respondent-Appellant
¶1    This is a stepparent adoption proceeding. J.H., mother, and

 J.D.S., father, had a child, I.E.H., in 2008. Mother appeals the

 juvenile court’s judgment terminating her legal relationship with the

 child. But, before we get to mother’s substantive contentions, we

 must decide a preliminary question — Can we review an order that

 terminates parental rights in anticipation of a stepparent adoption

 when the court has not finalized the adoption? We answer this

 question “yes,” concluding that the order is final and that we can

 review it on appeal.

¶2    We next turn to mother’s substantive contentions. We first

 conclude that the juvenile court in this case had jurisdiction to

 resolve the petition for stepparent adoption even though the child

 was subject to an existing parenting time order in a paternity

 proceeding.

¶3    Second, we decline to address a series of issues that mother

 raises on appeal but that she did not preserve in the juvenile court.

¶4    Third, we deny mother’s assertion that her counsel was

 ineffective.

¶5    Fourth, we reject mother’s contention that the juvenile court’s

 findings were insufficient.


                                   1
¶6     We therefore affirm the juvenile court’s judgment terminating

  mother’s legal relationship with the child.

                             I. Background

¶7     Mother was wounded while serving in the military. She suffers

  from post-traumatic stress disorder.

¶8     She was the child’s primary caregiver when he was born.

  When the child was about seventeen months old, father initiated a

  paternity proceeding. After father proved that he was the child’s

  father, the juvenile court adopted a parenting plan that gave father

  three nights of parenting time each week.

¶9     In May 2013, mother agreed that the child should live full-time

  with father so that she could have the opportunity to rebuild her

  life. Five months later, mother and father formalized this

  agreement by filing a written stipulation in the paternity case. It

  stated that “[m]other shall have parenting time upon agreement of

  the parties once she is able to regain her stability with housing and

  employment.” But it also contained two provisions that are central

  to our analysis.

¶ 10   One provision encouraged mother to maintain her relationship

  with the child and to spend time with him as (1) her schedule


                                    2
  allowed; and (2) as mother and father would agree. The second

  provision obligated mother to pay $569.38 each month in child

  support.

¶ 11   The juvenile court adopted the stipulation. But, by 2014,

  mother had not paid any child support, so the court activated an

  income assignment to collect it. There was no further action in the

  paternity case.

¶ 12   In August 2016, the child’s stepmother, E.R.S., filed a petition

  to adopt the child and to terminate mother’s parental rights. The

  juvenile court opened an adoption case, which was separate from

  the paternity case. Mother filed an objection to the petition in late

  November.

¶ 13   The juvenile court held a hearing in the adoption case over

  three days from January to April 2017. At the end of the hearing,

  the court decided that mother had abandoned the child and that

  she had not demonstrated sufficient cause to excuse her breach of

  her obligation to pay child support. The court then determined that

  it was in the child’s best interests to terminate mother’s parental

  rights and to allow stepmother to adopt him.




                                    3
¶ 14   But the court did not issue an adoption decree. It instead

  continued the case to hold a final hearing at which it would issue

  the decree. It also said that, if mother appealed the order

  terminating her rights and allowing stepmother to adopt the

  child — which we shall refer to simply as the “termination

  order” — it would wait to hold the final hearing until after the

  appeal was resolved.

¶ 15   Mother then filed this appeal in the adoption case. Because it

  looked like the termination order would not be final until the

  juvenile court issued the adoption decree, we stayed the appeal to

  allow stepmother to ask the juvenile court to issue one. But mother

  objected to the stay. We therefore recertified the appeal, and we

  ordered mother and stepmother to file simultaneous briefs

  addressing the question whether the termination order was final.

                     II. Finality of Termination Order

¶ 16   We must decide, as an initial matter, whether the termination

  order is final even though the juvenile court did not issue an

  adoption decree. We conclude that the order was final and,

  therefore, it is appealable.




                                    4
¶ 17    Section 19-1-109, C.R.S. 2018, governs appeals from

  proceedings under the Colorado Children’s Code, including

  stepparent adoptions. Referencing section 13-4-102(1), C.R.S.

  2018, section 19-1-109(1) states that a party may appeal “any

  order, decree, or judgment.” Section 13-4-102(1) adds that the

  court of appeals has initial jurisdiction over appeals from final

  judgments.

¶ 18    Applying this framework, a division of this court concluded in

  People in Interest of S.M.O., 931 P.2d 572, 573 (Colo. App. 1996),

  that the statutory scheme for stepparent adoption did not allow for

  an appeal of the interlocutory determination that a child was

  available for adoption, even when the determination was

  accompanied by an order that terminated parental rights. The

  division reasoned that a stepparent adoption proceeding, like all

  other adoption proceedings, becomes final when the court enters a

  final adoption decree. This is so because a parent retains rights

  and obligations concerning the child until the decree severs them.

  Id.

¶ 19    In 1997, however, the legislature, in the wake of S.M.O., added

  subsection (2)(b) to section 19-1-109. Ch. 254, sec. 7,


                                     5
  § 19-1-109(2)(b), 1997 Colo. Sess. Laws 1433. Subsection (2)(b)

  states that an order terminating or declining to terminate the legal

  relationship between a parent and a child is a final and appealable

  order. Id.

¶ 20   Our supreme court recently considered the interplay between

  section 19-1-109(1) and (2) in the context of a dependency and

  neglect proceeding. See People in Interest of R.S. v. G.S., 2018 CO

  31, ¶¶ 14-29. The court explained that subsection (1) authorizes

  the appeal of any final order in a dependency and neglect

  proceeding. Id. at ¶ 19. It added that subsection (2)(b) does not

  limit the types of orders that can be appealed, but, rather, it

  authorizes appeals from certain additional orders beyond those

  authorized by subsection (1). Id. In other words, subsection (1)

  codifies a general rule of finality, and subsection (2)(b) provides an

  exception to that general rule by authorizing the appeal of specified

  termination orders that would not otherwise be final. Id. at ¶ 20.

¶ 21   As a result of the change in the law, we conclude that the

  juvenile court’s order terminating mother’s parental rights in this

  stepparent adoption proceeding was final for appellate purposes

  even though the court had not issued the adoption decree.


                                     6
                             III. Jurisdiction

¶ 22   Mother contends that the juvenile court did not have subject

  matter jurisdiction to terminate her parental rights because the

  court order in the paternity case allowed her to resume parental

  responsibilities when she was ready. We disagree. Instead, we

  conclude, for the following reasons, that the juvenile court had

  jurisdiction to terminate her parental rights to the child.

¶ 23   Whether a juvenile court has subject matter jurisdiction is a

  question of law that we review de novo. See People in Interest of

  M.S., 2017 COA 60, ¶ 14.

¶ 24   Subject matter jurisdiction concerns a court’s authority to

  decide a legal question. In re Support of E.K., 2013 COA 99, ¶ 8.

  Adoption proceedings are governed by the Children’s Code. The

  Children’s Code expressly states that, when a district court has

  issued an order awarding custody or an order allocating parental

  responsibilities in a dissolution of marriage action or in another

  proceeding, and the district court assumes continuing jurisdiction

  over the case, then a juvenile court has jurisdiction in a case

  involving the same child if she comes within the jurisdiction of the

  juvenile court. § 19-1-104(5), C.R.S. 2018.


                                     7
¶ 25   A juvenile court has exclusive original jurisdiction in cases

  involving adoptions and cases involving the termination of parental

  rights. § 19-1-104(1)(d), (g); see also In re Adoption of K.L.L., 160

  P.3d 383, 385 (Colo. App. 2007). In other words, a juvenile court

  has jurisdiction over an adoption case even though a district court

  may have a parenting time issue before it in a pending dissolution

  of marriage case. See D.P.H. v. J.L.B., 260 P.3d 320, 327 (Colo.

  2011).

¶ 26   In this case, the juvenile court — as opposed to the district

  court — had continuing jurisdiction over the child via the paternity

  proceeding. Nonetheless, the juvenile court’s ongoing jurisdiction

  over the child through the parenting time order in the paternity

  case did not affect its original jurisdiction under section

  19-1-104(1)(g) to hear the adoption case.

¶ 27   Mother relies on In re D.I.S., 249 P.3d 775, 781-82 (Colo.

  2011), for the proposition that the juvenile court lacked jurisdiction

  to consider the stepparent adoption. She adds that, under D.I.S.,

  the juvenile court should have enforced the stipulated parenting

  time agreement.




                                     8
¶ 28      True, our supreme court concluded in D.I.S. that a fit parent’s

  decision to seek termination of a guardianship and to regain the

  care, custody, and control of his or her child is presumed to be in

  the child’s best interests. Id. at 779. It reasoned that a parent’s

  decision to place a child under the care of a third party, for the

  purposes of furthering the child’s best interests, did not result in

  the relinquishment of the parent’s liberty interest in parenting the

  child. Id. at 781. But D.I.S. did not address, and therefore has no

  bearing on, the independent issue of whether a juvenile court has

  subject matter jurisdiction to consider an adoption petition when

  the child is subject to an existing parenting time order in another

  case.

¶ 29      To the extent that mother also asserts that the juvenile court

  did not have jurisdiction because it did not cite D.I.S. in its

  termination ruling, we reject her argument. Cf. Early v. Packer, 537

  U.S. 3, 8 (2002)(A state court does not have to cite, or even be

  aware of, United States Supreme Court cases to avoid making a

  decision that is contrary to clearly established Supreme Court

  precedent; what is necessary is that the state court’s reasoning and

  result do not contradict the established precedent). Indeed, mother


                                      9
  has not cited any authority, and we do not know of any, that

  requires a juvenile court to cite a particular case when terminating

  parental rights in a stepparent adoption proceeding.

              IV. Constitutionality of Stepparent Adoption

¶ 30   Mother contends that the stepparent adoption scheme is

  unconstitutional on its face and as applied to her because it violates

  her rights to liberty, to due process of law, and to equal protection

  of the law. Specifically, she asserts that the stepparent adoption

  statutes (1) ignore the constitutional presumption that the decisions

  of a fit parent are in the child’s best interests; (2) disregard the

  constitutional rights and best interests of children; (3) allow a court

  to terminate a parent’s parental rights if she has not paid child

  support without providing the parent with notice and an

  opportunity to redress the lack of payments; and (4) do not provide

  parents with the same process and safeguards that are offered in

  dependency and neglect proceedings. She also asks us to require

  juvenile courts to apply the beyond-a-reasonable-doubt burden of

  proof, which is normally employed in criminal cases, to stepparent

  adoption proceedings to better protect parents and to impress

  juvenile courts with the importance of such decisions.


                                     10
¶ 31   We will not address these contentions because mother did not

  raise them in the juvenile court. See People in Interest of C.E., 923

  P.2d 383, 385 (Colo. App. 1996). The fact that mother raises facial

  and as-applied challenges to some of the stepparent adoption

  statutes does not lead to a different result. See In re Catholic

  Charities & Cmty. Servs., 942 P.2d 1380, 1384 (Colo. App.

  1997)(electing not to address a parent’s contention that a

  relinquishment statute was unconstitutionally vague when he did

  not raise it in the juvenile court), superseded by statute as stated in

  In re R.A.M., 2014 COA 68.

¶ 32   The primary reason why we will not address these issues is

  because this stepparent adoption proceeding is a civil case. It is

  governed by sections 19-5-203(1)(d)(II) and 19-5-210(6), C.R.S.

  2018, which are part of the Children’s Code. C.R.J.P. 1 states that

  proceedings brought in the juvenile court under the Children’s Code

  are “civil in nature and where not governed by these rules or the

  procedures set forth in [the Children’s Code] shall be conducted

  according to the Colorado Rules of Civil Procedure.” Accord People

  in Interest of K.J.B., 2014 COA 168, ¶ 9 (“[T]he Colorado Rules of

  Civil Procedure [generally] apply to those juvenile matters that are


                                    11
  not governed by the Colorado Rules of Juvenile Procedure or the

  Children’s Code.”); see also People in Interest of Z.P., 167 P.3d 211,

  214 (Colo. App. 2007)(“Dependency and neglect proceedings are

  civil in nature . . . .”); People in Interest of C.G., 885 P.2d 355, 357

  (Colo. App. 1994)(“An action for termination of the parent-child

  legal relationship is a civil action . . . .”); cf. A.S. v. People, 2013 CO

  63, ¶ 14 (“[W]e recognize juvenile justice proceedings as civil, rather

  than criminal, in nature.”). But see People in Interest of C.Z., 262

  P.3d 895, 901 (Colo. App. 2010)(“Analogizing the role of appointed

  counsel in dependency and neglect cases to that of appointed

  counsel in criminal cases makes sense because, unlike most civil

  cases, dependency and neglect cases affect fundamental liberty

  interests.”). This case is therefore a civil case.

¶ 33   Our supreme court has “often noted that issues not presented

  to or raised in the trial court [in civil cases] will not, as a general

  matter, be considered on appeal.” Roberts v. Am. Family Mut. Ins.

  Co., 144 P.3d 546, 549 (Colo. 2006); accord People in Interest of

  K.L-P., 148 P.3d 402, 403 (Colo. App. 2006)(applying the same rule

  in a dependency and neglect case); People in Interest of V.W., 958

  P.2d 1132, 1134 (Colo. App. 1998)(same).


                                       12
¶ 34   This general rule is different from the one addressed by Crim.

  P. 52(b), which governs criminal cases: “Plain errors or defects

  affecting substantial rights may be noticed although they were not

  brought to the attention of the court.”

¶ 35   But “[t]here is no civil rule analogue” to Crim. P. 52(b). Wycoff

  v. Grace Cmty. Church of Assemblies of God, 251 P.3d 1260, 1269

  (Colo. App. 2010). We therefore apply plain error only in the “‘rare’

  civil case, involving ‘unusual or special’ circumstances — and even

  then, only ‘when necessary to avert unequivocal and manifest

  injustice.’” Id. (quoting Harris Grp., Inc. v. Robinson, 209 P.3d 1188,

  1195 (Colo. App. 2009), which discussed Blueflame Gas, Inc. v. Van

  Hoose, 679 P.2d 579, 586-87 (Colo. 1984), and Robinson v. City &

  Cty. of Denver, 30 P.3d 677, 684 (Colo. App. 2000)).

¶ 36   Mother urges us to do more in this case than apply the plain

  error doctrine. She instead wants us to push past plain error to

  employ a concept uniquely rooted in criminal cases known as

  “structural error.” “Structural error applies to ‘structural defects’ in

  a criminal trial that affect ‘the entire conduct of the trial from

  beginning to end’ such that the ‘criminal trial cannot reliably serve

  its function as a vehicle for determination of guilt or innocence.’”


                                     13
  Black v. Sw. Water Conservation Dist., 74 P.3d 462, 473 (Colo. App.

  2003)(quoting People v. Price, 969 P.2d 766, 768-69 (Colo. App.

  1998)). Examples of structural error include “the absence of

  defense counsel, a biased adjudicator, the unlawful exclusion of

  members of the defendant’s race from the grand jury, and

  [violations of] the right to a public trial.” Price, 969 P.2d at 768-69

  (citations omitted). Structural errors “are not amenable to either a

  harmless error or a plain error analysis because such errors affect

  ‘the framework within which the trial proceeds,’ and are not errors

  in the trial process itself.” Griego v. People, 19 P.3d 1, 7 (Colo.

  2001) (quoting Bogdanov v. People, 941 P.2d 247, 252-53 (Colo.

  1997)). As a result, “[t]hey require automatic reversal without

  individualized analysis of how the error impairs the reliability of the

  judgment of conviction.” People v. Flockhart, 2013 CO 42, ¶ 17.

  But the United States Supreme Court has recognized that

  structural error occurs “[o]nly in rare cases.” Washington v.

  Recuenco, 548 U.S. 212, 218-19 (2006).

¶ 37   We conclude that structural error does not apply to civil cases

  such as this one because “neither the United States Supreme Court

  nor the Colorado Supreme Court has extended the structural error


                                     14
  analysis to civil cases.” People in Interest of R.D., 2012 COA 35,

  ¶ 31 (termination of parental rights in the context of a dependency

  and neglect case); see also Laura A. Newman, LLC v. Roberts, 2016

  CO 9, ¶ 24 (“No concept of ‘structural error’ . . . has been recognized

  in the civil arena.”).

¶ 38   We instead proceed to apply the familiar principles native to

  civil cases: Is this one of those rare cases, involving unusual or

  special circumstances, in which we must apply the plain error

  doctrine to prevent an unequivocal and manifest injustice? See

  Wycoff, 251 P.3d at 1269. For the following reasons, we answer

  this question “no.”

¶ 39   First, there were no unusual or special circumstances that

  made this case rare. We recognize the seriousness of the core issue

  in this case: mother had a “fundamental liberty interest . . . in the

  care, custody, and management” of the child. People in Interest of

  A.M.D., 648 P.2d 625, 632 (Colo. 1982)(quoting Santosky v. Kramer,

  455 U.S. 745, 753-54 (1982)). But, with such seriousness in mind,

  we nonetheless recognize that the juvenile court followed

  established procedures while applying the adoption statute, section

  19-5-203(1)(d)(II), which had been in effect for some time.


                                    15
¶ 40   The facts leading to termination of parental rights in the

  context of adoption cases obviously differ from case to case. But

  nothing in this case to suggests that it is categorically different from

  other adoption cases involving the termination of parental rights.

¶ 41   Second, there was no unequivocal and manifest injustice in

  this case. Mother was entitled to fundamentally fair procedures,

  id., and the procedures in this case were fundamentally fair. She

  had an attorney; she received timely notice that her parental rights

  could be terminated; the juvenile court held a hearing at which she

  had an opportunity to present evidence, at which her attorney

  cross-examined the witnesses against her, and after which the

  court’s termination order was based on the clear-and-convincing

  standard of proof; there is no indication that the juvenile court

  abandoned its role as an impartial decisionmaker; and the juvenile

  court was required to find that termination of mother’s parental

  rights was in the child’s best interests. See A.M. v. A.C., 2013 CO

  16, ¶¶ 28-29; D.P.H., 260 P.3d at 323; E.R.S. v. O.D.A., 779 P.2d

  844, 847-48 (Colo. 1989); In re R.H.N., 710 P.2d 482, 486 (Colo.

  1985).




                                    16
                      V. Ineffective Assistance of Counsel

¶ 42       Mother alleges that her trial counsel was ineffective because

  she did not raise the various issues discussed in Part IV. She did

  not make these allegations in the juvenile court. Rather, she first

  made them in this appeal in two similar sentences in the opening

  brief.

¶ 43       The first sentence is in a section entitled “Statement of the

  Issues Presented for Review”: “Whether mother’s pro bono counsel,

  who had not been trained to represent parents in termination

  proceedings, was ineffective because, among other things, she failed

  to cite the controlling legal authorities and request that the court

  afford the mother and the child the required constitutionally

  required protections during the termination proceedings.”

¶ 44       The second sentence appears in a section of the argument

  entitled “Ineffective Assistance of Counsel”: “[M]other’s untrained

  pro bono counsel’s failure to cite to the applicable law and raise the

  issues raised in this appeal is ineffective assistance of counsel per

  se, forced on . . . mother by the [juvenile] court’s failure to provide

  her and her child trained appointed counsel.”




                                        17
¶ 45   These allegations lack significant detail and specificity. What

  training did trial counsel lack? Why would such training lead

  counsel to raise the issues that mother has now raised on appeal?

  And, importantly, mother does not describe on appeal how trial

  counsel’s performance was “outside of the wide range of

  professionally competent assistance” or how she was “prejudiced by

  counsel’s errors.” People in Interest of C.H., 166 P.3d 288, 291

  (Colo. App. 2007).

¶ 46   “If [a] parent’s allegations lack sufficient specificity, the

  ineffective assistance claim may be denied without further inquiry.”

  Id.; accord People in Interest of S.L., 2017 COA 160, ¶ 60. We

  conclude that mother’s allegation that trial counsel was ineffective

  lacks sufficient specificity. We therefore deny it without further

  inquiry.

               VI. Failure to Provide Reasonable Support

¶ 47   Mother contends that the juvenile court did not make

  sufficient findings to support its decision that she had not provided

  reasonable support for the child. She asserts that the court did not

  give her due credit for her efforts to pay monthly support within her

  means, that it did not identify what a reasonable amount of support


                                     18
  would have been, and that it did not explain how she lacked cause

  to pay that amount. She also submits that the record does not

  support the court’s determination that she was unlikely to pay

  support in the future, adding that there is no evidence that her lack

  of support payments evinced an intent to abandon the child.

¶ 48   Although we are not persuaded by any of these contentions,

  we recognize that mother was wounded serving her country and has

  encountered significant difficulty since. But the child’s best

  interests in this case are paramount. “The conflict between the best

  interests of the child and the natural parent’s right to parenthood,

  which can arise in a stepparent adoption [case] . . ., is resolved in

  Colorado law by placing primary importance on the best interests of

  the child.” E.R.S. v. O.D.A., 779 P.2d 844, 850 (Colo. 1989).

                            A. Applicable Law

¶ 49   The appropriate timeframe for determining whether a parent

  has failed, without cause, to provide reasonable support to a child

  is the twelve months preceding the filing of the adoption petition.

  R.H.N., 710 P.2d at 487. Once the court decides that the parent

  has not paid reasonable support during this twelve-month period, it




                                    19
  then looks beyond that period to determine whether there is any

  likelihood that the parent will provide child support. Id.

¶ 50   In determining the likelihood that the parent will pay future

  support, the court should consider the frequency, consistency, and

  duration of the parent’s past payments; the parent’s statements

  about his or her intent to pay in the future; and other evidence,

  including stability in employment, change of employment, or

  changes in other relevant circumstances. In re I.R.D., 971 P.2d 702,

  706 (Colo. App. 1998).

¶ 51   The questions whether a parent has not paid reasonable

  support and whether she is likely to pay support in the future are

  factual ones that the court must decide on a case-by-case basis,

  considering all the evidence as a whole, including the credibility of

  the witnesses. In re F.J.H., 628 P.2d 159, 160 (Colo. App. 1981);

  see E.R.S., 779 P.2d at 849.

                 B. Sufficiency of the Court’s Findings

¶ 52   A juvenile court’s findings are adequate when they conform to

  the statutory criteria for termination and when they sufficiently

  address each requirement for termination of parental rights. See

  People in Interest of T.L.B., 148 P.3d 450, 457 (Colo. App. 2006). We


                                    20
  will not set aside a termination order if the court’s findings conform

  to the statutory criteria and we can determine the basis for the

  court’s order. Id. We conclude, for the reasons we explain next,

  that (1) we can glean the basis for the juvenile court’s order from

  the record; and (2) the court’s findings conformed to the statutory

  criteria.

¶ 53    Contrary to mother’s assertion, the juvenile court did not

  disregard or dismiss mother’s efforts to make support payments

  within her means. Indeed, the court acknowledged that mother had

  been unable to make the full court-ordered child support payment

  each month. The court also recognized that mother had made three

  child support payments during the year preceding the filing of the

  adoption petition. The three payments totaled $125.

¶ 54    Nonetheless, the court decided that mother had failed, without

  cause, to provide reasonable support for the child. As mother

  points out, the court did not identify what specific amount would

  have been reasonable. But it noted that mother had been receiving

  a varying monthly benefit from the Bureau of Veterans Affairs and

  that she did not have housing expenses. The court determined that

  the $125 that she had paid was “minimal” and unreasonable.


                                    21
                       C. Likelihood of Future Support

¶ 55    Next, we address mother’s contention that the record does not

  support the juvenile court’s determination that mother was unlikely

  to pay support in the future. We disagree for the following reasons.

¶ 56    As the trial court recognized, in addition to the $125, mother

  made three more monthly child support payments totaling $175

  after the filing of the adoption proceeding. However, the court

  decided that mother was unlikely to pay future support, given that

  she had not done so even though she had the opportunity and the

  ability.

¶ 57    The record supports this determination. Mother explained

  that, from 2013 until April 2016, she had received just under $600

  per month in veterans’ benefits, although the agency had withheld

  the benefits at times because of a debt. Starting in April, she began

  to receive over $1300 per month in benefits. She also worked

  occasional jobs.

¶ 58    During part of the year preceding the filing of the adoption

  proceeding, mother had stayed with a friend rent-free. And, from

  January through April 2016, mother participated in an inpatient

  veterans’ program. She then lived in a place that provided care for


                                    22
  veterans until she was able to obtain an apartment through a

  veterans’ housing program.

¶ 59   Despite these benefits, mother paid just $125 through the

  child support registry in the year before stepmother filed her

  petition to adopt the child. A primary consideration in determining

  whether a parent will pay child support on a regular and consistent

  basis in the future is the parent’s past conduct regarding child

  support payments. E.R.S., 779 P.2d at 849. And a parent’s

  noncompliance with a court order to make support payments over a

  period of a year or more is strong evidence that the parent is

  unlikely to pay child support in the future. Id.

                            D. Abandonment

¶ 60   We next turn to mother’s assertion that there is no evidence in

  the record showing that her failure to pay child support proved that

  she intended to abandon the child. We reject this assertion

  because (1) we think that it conflates two independent grounds for

  termination of parental rights; and (2) the juvenile court did not

  conflate these grounds.

¶ 61   It is true that the juvenile court found that mother had

  intended to abandon the child. But abandonment and failure to


                                    23
  provide reasonable support are separate and independent grounds

  for declaring a child available for adoption. See Karkanen v.

  Valdesuso, 33 Colo. App. 47, 50, 515 P.2d 128, 130 (1973). And

  there is no indication that the court considered mother’s failure to

  provide reasonable support as evidence of abandonment.

¶ 62   Rather, the juvenile court relied on evidence in the record

  showing that mother had not seen or otherwise contacted the child

  since 2013. The court pointed to the fact that mother did not ask

  the court for help in contacting the child, even though she also

  claimed that father had prevented her from doing so. The court

  referred to circumstantial evidence indicating that mother had

  become frightened to reinsert herself into the child’s life. And

  mother does not challenge the juvenile court’s determination that

  this evidence established that she had intended to abandon the

  child.

¶ 63   The judgment terminating mother’s parental rights is affirmed.

       JUDGE TERRY and JUDGE J. JONES concur.




                                    24